Citation Nr: 0936829	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-14 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for coronary artery 
disease (CAD), including secondary to service-connected 
hypertension.  

3.  Entitlement to service connection for atherosclerotic 
peripheral vascular disease (PVD), including secondary to 
service-connected hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1973 to July 1993.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from May 2002 and February 2004 
decisions by the RO.  In May 2002, the RO, in part, denied 
service connection for PTSD.  In February 2004, the RO, in 
part, denied service connection for coronary artery disease 
and atherosclerotic peripheral vascular disease.  A personal 
hearing at the RO was held in August 2004.  A videoconference 
hearing before the undersigned member of the Board was held 
in May 2005.  The Board remanded the appeal for additional 
development in April 2006.  

FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy 
during military service.  

2.  The Veteran is shown as likely as not to have a 
disability manifested by PTSD due to sexual assault in 
service.  

4.  It is at least as likely as not that the Veteran's 
coronary artery disease is aggravated by the service-
connected hypertension.  

5.  The Veteran's atherosclerotic peripheral vascular disease 
(PVD) was not manifested in service or until many years 
thereafter, and there is no competent evidence that any 
current PVD is causally related to or otherwise aggravated by 
a service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.304(f)(3) (2008).  

2.  The Veteran's coronary artery disease is secondary to 
service-connected hypertension on the basis of aggravation.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).  

3.  The Veteran does not have atherosclerotic peripheral 
vascular disease which is proximately due to, the result of, 
or aggravated by the service-connected hypertension.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in December 2001 and February 2003, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Veteran was notified of the 
evidence that was needed to substantiate his claims; what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to provide VA 
with any evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Veteran was notified of his responsibility to submit 
evidence which showed that he had a disability at present 
which had its onset in service or within any applicable 
presumptive period subsequent to discharge from service; of 
what evidence was necessary to establish service connection, 
and why the current evidence was insufficient to award the 
benefits sought.  

In this case, the Veteran's service personnel and treatment 
records and all VA and private medical records identified by 
him have been obtained and associated with the claims file.  
The Veteran testified at a hearing at the RO in August 2004, 
and at a videoconference hearing before the undersigned 
member of the Board in May 2005.  As discussed in greater 
detail below, VA has obtained VA examinations and opinions in 
this case which the Board finds are adequate upon which to 
base a decision.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  

Additionally, there has been no prejudice to the Veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); see also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 
(2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 
(3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2008).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

Under the revised § 3.310(b) (the existing provision at 38 
C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to what the competent evidence establishes as the 
baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  These findings as to 
baseline and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310 (2008).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra, the new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.  

Service connection may also be granted for arteriosclerosis 
and cardiovascular-renal disease if manifested to a 
compensable degree within one year of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  Evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in 38 C.F.R. § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease.  38 C.F.R. § 3.309(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

For claims involving service connection for PTSD due to 
personal assault, VA regulations provide, in pertinent part, 
as follows:

(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f) 
(2008).  

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  

PTSD

The Veteran contends that he has PTSD as a result of a sexual 
assault in service.  The Veteran testified that he was 
sodomized with a pool cue by two servicemen at the corpsmen's 
club in Portsmouth, New Hampshire in late November or early 
December 1973, as part of his "initiation" into the Navy.  
The Veteran testified that he did not tell anyone about the 
assault and that he never sought any medical attention until 
many years after service.  

The favorable evidence of record includes opinions from a 
licensed medical health provider and a private psychiatrist 
to the effect that the Veteran had PTSD as a result of a 
sexual assault in service.  Further, on examination in 
February 2002, a VA psychiatrist indicated that the Veteran 
met the stressor criteria for a diagnosis of PTSD under DSM-
IV, but noted that there was no objective evidence of record 
to confirm his allegations of a sexual assault in service.  

Also of record is an April 2003 VA rectal examination report 
which showed a two to three centimeter, thickened area around 
the anus which the examiner opined was consistent with 
possible rectal scarring.  The physician opined that the 
scarring, though minimal, was at least as likely as not due 
to trauma from a sexual assault in service.  

In addition, the Veteran's wife testified that there was a 
change in the Veteran's sex drive when he returned home on 
leave in the summer of 1974, and that he was not interested 
in intimate relations like he was prior to entering service.  
She also testified that the Veteran consumed more alcohol, 
did not like to be hugged or confined to enclosed areas, and 
had problems with intimacy ever since his duty assignment in 
Portsmouth, New Hampshire.  

The unfavorable evidence includes the Veteran's service 
treatment records, which were negative for any complaints, 
abnormalities or diagnosis referable to any psychiatric 
problems or any evidence of a sexual assault during service.  
Additionally, although the VA psychiatrist in February 2002 
indicated that the Veteran met the stressor criteria for a 
diagnosis of PTSD, he concluded that the totality of the 
evidence, including the Veteran's reported symptoms, was 
insufficient to render a diagnosis of PTSD at that time.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, while there is no objective evidence which 
showed that the Veteran was sexually assaulted in service, 
there is no evidence that is necessarily contrary to the 
Veteran's assertions concerning the alleged incident.  In 
this regard, it must be noted that the Veteran is competent 
to attest to his personal observations and experiences.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. 
Nicholson, 21 Vet. App. 303, (2007); Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  Furthermore, the evidence of record 
includes a diagnosis of PTSD related to sexual assault in 
service by two private healthcare providers, and an opinion 
by a VA physician to the effect that the Veteran's rectal 
scarring was consistent with trauma and was at least as 
likely as not related to the reported sexual assault in 
service.  Although the VA psychiatrist concluded that the 
Veteran did not meet the full criteria for a diagnosis of 
PTSD at that time, it appears that his conclusion was based 
largely on the fact that there was no objective evidence of 
record which supported the Veteran's allegations of a sexual 
assault in service.    

In this regard, the Board notes that there are some remaining 
questions in this case.  Notably, on his stressor statement, 
received in December 2001, the Veteran reported that he has 
had rectal bleeding with every bowel movement ever since the 
alleged assault.  However, on VA rectal examination in April 
2003, he denied any persistent bleeding.  The Board also 
notes that the Veteran denied any excessive bleeding or any 
rectal problems on a service Report of Medical History in May 
1978.  In fact, when first seen for hemorrhoids in June 1978, 
the Veteran reported a history of dried blood in his 
underwear for three days, and specifically denied any prior 
history of symptoms.  Concerning the reported "possible" 
scarring noted on the April 2003 VA rectal examination, the 
Board notes that there was no evidence of any such scarring 
on rectal examination in June 1978, or on any subsequent 
service examination, including on proctoscopy examination in 
June 1989.  

However, the Board's reservations notwithstanding, the 
limited objective evidence of record is sufficiently 
supportive of the Veteran's assertions concerning the alleged 
assault in service in light of the governing legal criteria.  
As such, the Board accepts his allegations as credible and 
supported by the record.  Therefore, resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the 
elements required to establish service connection for PTSD 
have been satisfied.  38 C.F.R. § 3.102.  

CAD & PVD

Initially, it is noted that service connection was 
established for hypertension by the RO in October 2004, based 
on evidence of elevated blood pressure readings in service 
and a September 2004 VA cardiologist's opinion that the 
Veteran's current hypertension had its onset in service.  
However, the service treatment records did not reflect any 
evidence of coronary artery disease (CAD) or peripheral 
vascular disease (PVD) in service or until many years after 
discharge from service.  The evidence of record showed that 
the Veteran suffered a myocardial infarction in November 
2001, and underwent a two stent implant (coronary artery and 
right iliac artery) at that time.  

In a letter received in August 2004, a private physician 
indicated that she had reviewed the Veteran's medical records 
and opined, in essence, that his PVD was related to service.  
She noted that the Veteran was treated for right knee pain of 
"somewhat uncertain" etiology in service in 1990, and that 
x-ray studies and an MRI at that time did not reveal any 
pertinent abnormalities.  She opined that, in retrospect, the 
Veteran's knee pain in service was most likely ischemia, 
suggesting that his current PVD was present in service.  

On VA cardiology examination in September 2004, the examiner 
indicated that the claims file was reviewed and provided a 
detailed description of the Veteran's medical history.  The 
cardiologist discussed the private opinion noted above, and a 
notation by another private physician that the Veteran 
reported a 10-year history of leg pain, which he indicated 
was possibly related to PVD.  He also discussed the various 
risk factors for the development of CAD and PVD.  The 
cardiologist indicated that while the Veteran's hypertension 
most likely had its onset in service, there was no evidence 
of any additional cardiovascular disease in service.  He 
opined that it was less likely than not that the Veteran's 
CAD and PVD was present in or otherwise related to service, 
and that neither disability was due to the Veteran's 
hypertension.  

Concerning the private opinion that the Veteran's right knee 
pain in service was a manifestation of PVD, he noted that the 
service treatment records show a history of bilateral knee 
pain on long distance running, and that there was also 
evidence of and bilateral ankle problems as well.  Contrary 
to the private opinion that the etiology of the Veteran's 
knee pain in service was uncertain, he pointed out that a May 
1993 service evaluation report (Report of Medical History) 
indicated that the Veteran's knee and ankle symptoms were 
related to degenerative changes.  The cardiologist stated 
that the Veteran's bilateral knee pain in service was not 
consistent with unilateral PVD, and that it was not a 
manifestation of his current atherosclerotic PVD.  He opined 
that the Veteran's CAD and PVD were not present in service 
and that it was less likely than not that they were caused by 
or the result of the service-connected hypertension.  

The evidentiary record also includes a similar opinion by a 
certified nurse practitioner on VA examination in July 2003.  
(See also addendum reports dated in August and October 2003.)  

The Board finds the VA cardiologist's opinion to be most 
persuasive as it was based on a longitudinal review of the 
entire record and included a discussion of all relevant 
facts, including the favorable opinions of record.  The 
examiner offered a rational and plausible explanation for 
concluding that the Veteran's current CAD and PVD were not 
related to service or the Veteran's service-connected 
hypertension.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  In 
contrast, the private opinion was conclusory in nature and 
was based largely on the absence of medical evidence.  The 
physician never mentioned findings from the May 1993 
examination report or the fact that the Veteran's complaints 
in service involved both knees and both ankles.  

However, as noted in the April 2006 remand, the VA 
cardiologist did not offer an opinion as to whether the 
Veteran's CAD and/or PVD was aggravated by the service-
connected hypertension.  See Allen v. Brown 7 Vet. App. 439 
(1995).  Therefore, the appeal was remanded for an opinion on 
this question.  

In April 2007, a VA physician indicated that he reviewed the 
claims file and included a detailed description of the 
Veteran's medical history and a discussion of the risk 
factors for developing CAD and PVD.  The physician reached 
essentially the same conclusions as the VA cardiologist 
concerning direct service incurrence, and that the Veteran's 
CAD and PVD were not caused by the service-connected 
hypertension.  However, the physician indicated that the 
medical literature was clear that hypertension causes blood 
vessel inflammation and instability leading to rupture, 
blockage and acute veins, and opined that the Veteran's CAD 
was aggravated by the service-connected hypertension.  
Concerning PVD, however; he indicated that he could not offer 
an opinion on this matter without resorting to speculation, 
as the current medical evidence of record showed no evidence 
of coronary ischemia or claudication, and that the Veteran's 
PVD was stable.  In essence, the examiner concluded that the 
Veteran's PVD was not shown in service or until many years 
thereafter; that his PVD was not caused by hypertension, and 
that there was no evidence that the Veteran's current PVD was 
aggravated by the service-connected hypertension at present.  

Based on the evidence discussed above, the Board finds that 
the preponderance of the evidence supports the claim of 
service connection for CAD secondary to service-connected 
hypertension by way of aggravation.  However, in the absence 
of competent medical evidence showing increased disability or 
worsening of the Veteran's PVD, the Board finds no basis for 
a favorable disposition of the claim of service connection 
for PVD, including secondary to service-connected 
hypertension.  

The Veteran is advised that he may reopen his claim of 
secondary service connection for PVD at anytime by submitting 
medical evidence showing that the disability has worsened and 
that the additional symptomatology was caused or otherwise 
aggravated by his service-connected hypertension.  




ORDER

Service connection for PTSD is granted.  

Service connection for coronary artery disease secondary to 
service-connected hypertension is granted.  

Service connection for atherosclerotic peripheral vascular 
disease, including secondary to service-connected 
hypertension is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


